Citation Nr: 1421493	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  11-07 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for stress fractures of the lower legs and feet.

2.  Entitlement to a permanent and total disability rating.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Counsel




INTRODUCTION

The Veteran served on active duty from February 1975 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO denied the Veteran's petition to reopen a claim of service connection for stress fractures of the lower legs and feet as new and material evidence had not been submitted and denied entitlement to a permanent and total disability rating.

The Veteran requested a Board hearing before a Veterans Law Judge by way of a June 2012 VA Form 9.  He subsequently withdrew his hearing request.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and considered as part of this appeal.


FINDING OF FACT

In February and March 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal his petition to reopen the claim of service connection for stress fractures of the lower legs and feet and his claim for a permanent and total disability rating.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative in writing or on the record at a hearing on appeal.  Id.

In the present case, the Veteran submitted signed and written statements to the agency of original jurisdiction in February and March 2014 in which he stated that he wished to withdraw from appeal his petition to reopen the claim of service connection for stress fractures of the lower legs and feet and his claim for a permanent and total disability rating.  As the Veteran has withdrawn the appeal, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the issues on appeal, and the appeal is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


